          Case 3:17-cv-00228-MMD-WGC Document 100 Filed 07/31/20 Page 1 of 3



1    AARON D. FORD
      Attorney General
2    PETER E. DUNKLEY, Bar No. 11110
      Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
6
     Attorneys for Defendants
7    Quentin Byrne, Sheryl Foster, Joshua Kelly,
     Stephen Powers, Ruben Vidaurri
8

9                                    UNITED STATES DISTRICT COURT
10                                           DISTRICT OF NEVADA

11   KEITH A. WARREN,
                                                                Case No. 3:17-cv-00228-MMD-WGC
12                          Plaintiff,
                                                                    ORDER GRANTING
13   vs.                                                      MOTION FOR EXTENSION OF TIME
                                                                TO RESPOND TO DISCOVERY
14   NEVADA DEPARTMENT OF                                              REQUESTS
     CORRECTIONS, et al.,
15
                            Defendants.
16

17            Defendants, Quentin Byrne, Sheryl Foster, Joshua Kelly, Stephen Powers, Ruben Vidaurri, by

18   and through counsel, Aaron D. Ford, Nevada Attorney General, and Peter E. Dunkley, hereby submit

19   this Motion for Extension of Time to Serve Discovery Responses to Plaintiff’s Discovery Requests,

20   Dated June 30, 2020, and received by the Office of the Attorney General on July 6, 2020. This Motion

21   is based on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points and

22   Authorities, and all papers and pleadings on file in this action.

23                               MEMORANDUM OF POINTS AND AUTHORITIES

24   I.       INTRODUCTION

25            Defendants request additional time to respond to outstanding Requests for Admissions and

26   Requests for Production of documents, without waiving objections, because of the administrative

27   obstacles at the Office of the Attorney General (OAG), related to the response to COVID -19.

28   ///



                                                          1
       Case 3:17-cv-00228-MMD-WGC Document 100 Filed 07/31/20 Page 2 of 3



1    State-wide, and OAG wide policies and technological limitations have affected the effectiveness

2    of communications and the ability to efficiently compile documents and evidence, from outside the office.

3           Defendants respectfully request an extension of time from the current deadline of July 30 20201, to

4    respond to outstanding discovery, on or before August 31, 2020.

5    II.    ARGUMENT

6           Defendants respectfully requests a 32 day extension of time out from the current deadline of

7    July 30, 2020, to serve responses to Plaintiff’s Request for Admissions and Requests for Production of

8    Documents. Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

9    follows:

10                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if
11                  the court acts, or if a request is made, before the original time or its
                    extension expires; or (B) on motion made after the time has expired if the
12                  party failed to act because of excusable neglect.
13   “The district court is given broad discretion in supervising the pretrial phase of litigation….” Zivkovic v. S.

14   California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (citation omitted).

15          Defendants assert that the requisite good cause is present to warrant the requested extension of

16   time. This request has been necessitated by ongoing quarantine measures imposed in response to the

17   COVID-19 virus pandemic. Defendants make the instant request in light of the current issues related to

18   COVID-19 including Nevada Governor Sisolak’s March 31, 2020 Declaration of Emergency (Directive

19   010) – ‘Stay at Home Order’ and the Governor’s April 1, 2020 “Stay at Home” directive. In response, the

20   Office of the Attorney General (OAG) has directed all AOG employees to comply with the Governor’s

21   directives and orders. The OAG is limiting (and in some instances, restricting completely) in-office work,

22   and instructing employees to stay at home and to work from home to the extent possible. The OAG, and

23   the State Nevada information technology staff have been working to fully implement alternate, home-

24   based working arrangements. As a result, the already limited staff at the OAG is rendered less efficient

25   due to constraints imposed by limited Virtual Private Networks (VPN) and lack of remote document

26   access. In light of Governor’s directives, the OAG’s policies, the information technologies limitations, and

27   due to the functional difficulties the instant circumstances place on accessing and obtaining the necessary

28
            1
              The discovery is dated June 30, 2020. However, the discovery was mailed July 1, 2020 and
     received by the OAG on July 6, 2020.
                                                           2
       Case 3:17-cv-00228-MMD-WGC Document 100 Filed 07/31/20 Page 3 of 3



1    supporting documents, including correspondence between the OAG and Defendants, Defendants

2    respectfully request that the Court extend the time to respond to the discovery until August 31, 2020.

3           Defendants’ request is timely and will not hinder or prejudice Plaintiff’s case, but will allow for

4    the OAG to have sufficient time to obtain documents and communicate with defendants in order to

5    respond.

6           For these reasons, Defendant respectfully requests a thirty-two (32) day extension of time from

7    the current deadline to serve responses to the request for admissions and requests for production of

8    documents in this case, with a new deadline up to and including Monday, August 31, 2020.

9           DATED this 30th day of July 2020.

10                                                 AARON D. FORD
                                                   Attorney General
11
                                                   By:       /s/ Peter E. Dunkley
12                                                         PETER E. DUNKLEY, Bar No. 11110
                                                           Deputy Attorney General
13                                                         Attorneys for Defendants
14

15   IT IS SO ORDERED:

16
     __________________________________________
17   UNITED STATES MAGISTRATE JUDGE

18          July 31, 2020
     DATED:__________________

19

20

21

22

23

24

25

26

27

28


                                                          3
